Exceptions overruled. At the trial of this action of tort there was evidence that on July 3, 1950, the plaintiff visited an amusement park operated by the defendant; that she purchased a ticket to enter a so called Fun House in the park; and that while in the Fun House she was injured while being conveyed on an amusement device called the Magic Carpet. The details of the device and the accident need not be recited. The jury returned a verdict for the defendant. Thereafter, the plaintiff presented a motion for a new trial on the grounds that the verdict was against the evidence, the weight of the evidence, and the law. This motion was denied. At the hearing on the motion the plaintiff presented nine requests for rulings, of which two were granted and seven were denied. To the denial of these requests and of her motion, the plaintiff excepted. There was no error. The granting or refusal of a new trial on the grounds set forth in the motion rested in the sound discretion of the judge. Kinnear v. General Mills, Inc. 308 Mass. 344, 348. The denial of the seven requests for rulings likewise reveals no error. All of these, in one form or another, requested the judge to rule that the defendant was negligent *788as matter of law. Whether or not the defendant was negligent was a question of fact.
The case was submitted on briefs.
James A. Heaney, for the plaintiff.
Gerald P. Walsh, for the defendant.